DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2020/0127325 hereinafter Takahashi in view of .S. Pre-Grant Publication No. 2020/0328465 hereinafter Sakaida. 
Regarding Claims 1, 5, 10-12 and 14-20, Takahashi teaches a solid electrolyte material comprising: a halide material including two halide anions [Cl and Br] (paragraphs 32-38), wherein a total content of impurities is less 3% by mass (paragraph 55), and wherein the anions of the halide material are within a single phase (i.e. total content of binary halide phase of not greater than 10 wt%) (paragraph 51). 
Takahashi does not specifically disclose the compositional formula as claimed, however, Sakaida teaches a battery (electrochemical device) [1000] comprising: a cathode [201]; an anode [202]; and an electrolyte layer [100] disposed between the cathode and the anode (paragraphs 27-28), wherein the electrolyte layer [100] comprises a first electrolyte layer in contact with the cathode, and a second electrolyte layer [102] (paragraph 29). Sakaida further teaches that the first electrolyte layer comprises a solid electrolyte material represented by formula (A5, A6, A7 or A8), wherein A5 is Li3-3δ+aY1+δ-aMeaCl6-x-yBrxIy (see paragraphs 63-103). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such electrolyte material (i.e. an electrolyte material that includes at least two halides consisting of Cl, Br and I) before the effective filing date of the claimed invention because Sakaida discloses that such configuration can form a battery having improved charge/discharge efficiency (paragraph 104). 
The combination teaches a solid electrolyte material represent by formula (A5, A6, A7 or A8), wherein A5 is Li3-3δ+aY1+δ-aMeaCl6-x-yBrxIy (see paragraphs 63-103), and it is therefore expected to have similar properties or functions (see MPEP § 2112). 
Regarding Claim 2, the combination teaches that the anions of the halide material are within a single phase (i.e. total content of binary or ternary halide phase of not greater than 10 wt%) (paragraph 51). 
Regarding Claim 3, the combination teaches that the one or more unavoidable impurities include an oxyhalide phase or a metal oxide phase (paragraph 55). 
Regarding Claim 4, the combination teaches a solid electrolyte material represented by formula (A5, A6, A7 or A8), wherein A5 is Li3-3δ+aY1+δ-aMeaCl6-x-yBrxIy (see paragraphs 63-103).
Regarding Claim 6, the combination teaches that the anions of the halide material are within a single phase (i.e. total content of binary or ternary halide phase of not greater than 10 wt%) (paragraph 51) and a total content of impurities is less 3% by mass (paragraph 55). 
Regarding Claims 7-9 and 13, the combination teaches that the halide material comprises a crystalline structure and expected to have peaks of a powder diffraction pattern of the halide material shifted to higher angles compared to corresponding peaks of a powder diffraction pattern of Li3YBr6 (paragraphs 51-52), wherein the halide material comprises an average diffraction crystallite size of at least 25 nm. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729